Greenblott, J.
Appeal from an order of the 'Court of Claims, which granted claimant’s cross motion to compel disclosure on the part of the State, to the extent that the State was required to “ disclose and submit for deposition as to the material facts appertaining to this action, and produce upon the taking of such depositions such records with respect to maintenance, contracts, knowledge or notice on the part of the said State of New York relevant to prior accidents, construction, maintenance, repair, photographs of the scene, records of sign posts constructed and maintained for at least six (6) months prior to June 23, 1967, and 1000 feet north and south of Route 22 from its junction with Route 121 in the Town of Bedford, County of Westchester and State of New York, and with the same foregoing limitations records of any studies made relative to the highway at or near said junction and its condition, danger, and the like ”. The claim against the State is for the wrongful death and conscious pain and suffering of Paul V. Witt on June 23, 1967, as a result of an automobile accident on Route 22 at or near Route 121 in Bedford, New York. Appellant appeals contending that the order of the Court of Claims arbitrarily limits disclosure, and seeks production of “ all records of prior accidents, construction, maintenance, repair, photographs of the scene, records of sign posts constructed and maintained for at least two years prior to June 23, 1967, within two miles of the aforesaid junction of the two said highways ”. The scope of pretrial disclosure is a matter within the sound discretion of the court (Public Nat. Bank v. National City Bank, 261 N. Y. 316). In our opinion, the Court of Claims properly exercised its discretion in limiting the scope of disclosure to a time period of six months prior to the date of the accident and a distance of 1,000 feet north and south of Route 22 from the junction with Route 121. Appellant’s additional contention is also without merit. Order affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Greenblott, JJ., concur in memorandum by Greenblott, J.